UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2212



ALBERT TAKOU,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-512-671)


Submitted:   March 21, 2005                 Decided:   April 7, 2005


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Daniel E. Goldman, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Takou, a native and citizen of Cameroon, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming, without opinion, the immigration judge’s order denying

his applications for asylum and withholding of removal and relief

under the Convention Against Torture.

           In     his   petition     for     review,      Takou    challenges   the

immigration      judge’s    determination      he   failed    to    establish   his

eligibility for asylum.            To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he     presented    was    so    compelling      that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have

reviewed the evidence of record and conclude Takou fails to show

that the evidence compels a contrary result.                       Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Takou’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).             Because Takou fails to show he is

eligible   for    asylum,     he   cannot    meet   the    higher    standard   for


                                      - 2 -
withholding     of   removal.     Because     Takou   did   not     specifically

challenge on appeal to the Board the denial of relief under the

Convention    Against    Torture,    review    of   that    claim    is    waived.

Gonahasa v. INS, 181 F.3d 538, 544 (4th Cir. 1999).

           Accordingly, we deny the petition for review.                  We grant

the Government’s motion to strike pages 264-296 of Takou’s brief.

We   dispense   with    oral    argument   because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                    - 3 -